            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 1 of 22



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     MARK A. LEMLEY (SBN 155830)
 3   mlemley@durietangri.com
     JOSEPH C. GRATZ (SBN 240676)
 4   jgratz@durietangri.com
     MATTHAEUS MARTINO-WEINHARDT (SBN 313103)
 5   mweinhardt@durietangri.com
     217 Leidesdorff Street
 6   San Francisco, CA 94111
     Telephone:    415-362-6666
 7   Facsimile:    415-236-6300

 8   DURIE TANGRI LLP
     ALLYSON R. BENNETT (SBN 302090)
 9   abennett@durietangri.com
     PETER S. HORN (SBN 321358)
10   phorn@durietangri.com
     953 East 3rd Street
11   Los Angeles, CA 90013
     Telephone:     213-992-4499
12   Facsimile:    415-236-6300

13   Attorneys for Defendant
     AMAZON.COM, INC.
14

15                               IN THE UNITED STATES DISTRICT COURT

16                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                        SAN FRANCISCO DIVISION

18   WILLIAMS-SONOMA, INC.,                           Case No. 3:18-cv-07548-AGT

19                                Plaintiff,          DEFENDANT AMAZON.COM, INC.’S
                                                      NOTICE OF MOTION AND MOTION TO
20         v.                                         DISMISS; MEMORANDUM OF POINTS AND
                                                      AUTHORITIES IN SUPPORT THEREOF
21   AMAZON.COM, INC.,
                                                      Date:    June 26, 2020
22                                Defendant.          Time:    10:00 a.m.
                                                      Ctrm:    A – 15th Floor
23                                                    Judge:   Honorable Alex G. Tse

24

25

26

27

28

                  DEFENDANT AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-
                                               07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 2 of 22



 1                          NOTICE OF MOTION AND MOTION TO DISMISS
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on June 26, 2020 at 10:00 a.m. in Courtroom A on the 15th floor

 4   of the above court, located at 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

 5   Amazon.com, Inc. (“Amazon”), by and through its attorneys of record, will and hereby does, move the

 6   Court pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss the Eleventh Claim of

 7   Plaintiff Williams-Sonoma, Inc.’s second amended and supplemental complaint for failure to state a

 8   claim upon which relief can be granted. This motion is based on the pleadings and papers on file in this

 9   action, the following memorandum of points and authorities, and any further papers, evidence or

10   argument as may be submitted in connection with this motion.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          1
              AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                 POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 3 of 22



 1                                                        TABLE OF CONTENTS
 2   I.     INTRODUCTION ...........................................................................................................................1

 3   II.    FACTUAL BACKGROUND ..........................................................................................................2

 4   III.   ARGUMENT ...................................................................................................................................3

 5          A.        WSI Has Not Pled Direct Infringement. ..............................................................................3

 6                    1.         Using an algorithm to automatically make photographs submitted by users
                                 publicly available is not volitional conduct. ............................................................4
 7
                      2.         Amazon does not directly infringe WSI’s copyrights in user-submitted
 8                               photographs merely because different user-submitted photographs were
                                 automatically blocked. .............................................................................................5
 9
                                 a.         That Amazon, through its algorithms, has some effect on what
10                                          photographs users display on product detail pages does not mean
                                            that Amazon, as opposed to its users, is the one copying and
11                                          displaying WSI’s images. ............................................................................5

12                               b.         Performing a gatekeeping function like the one WSI alleges here is
                                            not volitional conduct. .................................................................................8
13
                      3.         Courts have repeatedly rejected claims that automated conduct is volitional
14                               merely because similar conduct would be volitional conduct if engaged in
                                 by human beings. .....................................................................................................9
15
                      4.         WSI’s arguments would eviscerate the distinction between direct and
16                               secondary copyright liability..................................................................................11

17          B.        Amazon’s Alleged Conduct Falls Within the DMCA Safe Harbor for Material
                      Stored at the Direction of Users. ........................................................................................12
18
     IV.    CONCLUSION ..............................................................................................................................16
19

20

21

22

23

24

25

26

27

28
                                                                             ii
                 AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                    POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
                 Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 4 of 22



 1                                                         TABLE OF AUTHORITIES
 2                                                                                                                                                 Page(s)

 3   Cases
 4   Am. Broad. Cos., Inc. v. Aereo, Inc.,
        573 U.S. 431 (2014) .......................................................................................................................... 3, 11
 5

 6   Ashcroft v. Iqbal,
        556 U.S. 662 (2009) ................................................................................................................................ 3
 7
     Bell Atlantic Co. v. Twombly,
 8       550 U.S. 544 (2007) ................................................................................................................................ 3
 9   BWP Media USA, Inc. v. Clarity Digital Grp., LLC,
       820 F.3d 1175 (10th Cir. 2016) ............................................................................................................ 14
10
     Cartoon Network LP v. CSC Holdings, Inc.,
11
        536 F.3d 121 (2d Cir. 2008)........................................................................................................ 7, 10, 11
12
     CoStar Grp., Inc. v. LoopNet, Inc.,
13      373 F.3d 544 (4th Cir. 2004) .................................................................................................................. 9

14   Disney Enters., Inc. v. Hotfile Corp.,
        798 F. Supp. 2d 1303 (S.D. Fla. 2011) ................................................................................................. 10
15
     Distribuidora De Discos Karen C. Por A. v. Guerra Seijas,
16
        No. 13CIV. 5200 NRB, 2015 WL 4496066 (S.D.N.Y. Mar. 26, 2015) ............................................... 15
17
     Fox Broad. Co. v. Dish Network L.L.C.,
18      747 F.3d 1060 (9th Cir. 2014) ........................................................................................................ 6, 7, 8

19   Fox Broad. Co. v. Dish Network, L.C.C.,
        905 F. Supp. 2d 1088 (C.D. Cal. 2012) .................................................................................... 7, 8, 9, 10
20
     Gardner v. CafePress Inc.,
21      No. 3:13-CV-1108-GPC-JLB, 2014 WL 6890934 (S.D. Cal. Dec. 4, 2014) ....................................... 10
22
     Long v. Dorset,
23      369 F. Supp. 3d 939 (N.D. Cal. 2019) .................................................................................................. 12

24   Mavrix Photographs, LLC v. Livejournal, Inc.,
       873 F.3d 1045 (9th Cir. 2017) .................................................................................................. 12, 13, 14
25
     Perfect 10, Inc. v. Giganews, Inc.,
26      847 F.3d 657 (9th Cir. 2017) .................................................................................................. 3, 4, 11, 12
27   Religious Tech. Ctr. v. Netcom On-Line Comm’n Sers., Inc.,
28       907 F. Supp. 1361 (N.D. Cal. 1995) ................................................................................................. 4, 11

                                                                                 iii
                   AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                      POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
                 Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 5 of 22



 1   Sebastian Int’l, Inc. v. Longs Drug Stores Corp.,
        53 F.3d 1073 (9th Cir. 1995) .................................................................................................................. 2
 2
     Twentieth Century Fox Film Corp. v. Cablevision Sys. Corp.,
 3      478 F. Supp. 2d 607 (S.D.N.Y. 2007)......................................................................................... 7, 10, 11
 4
     VHT, Inc. v. Zillow Grp., Inc.,
 5     918 F.3d 723 (9th Cir. 2019) .........................................................................................................passim

 6   Viacom Int’l, Inc. v. YouTube, Inc.,
        676 F.3d 19 (2d Cir. 2012).................................................................................................. 11, 13, 14, 15
 7
     Viacom Int’l, Inc. v. YouTube, Inc.,
 8      940 F. Supp. 2d 110 (S.D.N.Y. 2013)................................................................................................... 15
 9

10   Statutes

11   17 U.S.C. § 512 ....................................................................................................................................passim

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 iv
                   AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                      POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 6 of 22



 1   I.     INTRODUCTION
 2          WSI seeks to bring a claim for direct copyright infringement based only on the fact that users can

 3   submit copyrighted photographs to be automatically displayed on Amazon’s website. But to state a

 4   plausible claim for relief, WSI must allege far more: It must allege that (1) Amazon itself, and not its
 5   users, copied and displayed WSI’s copyrighted photographs; and (2) any copying and display that

 6   Amazon performed was not at the direction of the users who uploaded the photographs to Amazon’s

 7   website. WSI has alleged neither.

 8          First, to state a claim for direct copyright infringement, WSI must plead that Amazon itself was

 9   the direct cause of the infringement; that is, WSI must plead that Amazon infringed through its own

10   volitional conduct. But courts have consistently recognized a service provider does not engage in

11   volitional conduct—and therefore is not liable for direct copyright infringement—when its systems

12   automatically copy or display copyrighted content submitted by users of the service. It does not matter

13   whether Amazon’s automated system blocks different content uploaded by a different user. Nor does it
14   matter that the same conduct might be volitional if it were performed by a human being. So long as an

15   automated system is automatically copying and displaying content submitted by users in response to the

16   user’s direction, the service provider who owns that system is not directly liable for copyright

17   infringement.

18          Second, even if Amazon’s alleged conduct were volitional, WSI’s claims would fail because it
19   has alleged only that Amazon displays photographs on its website at its users’ direction. Amazon

20   therefore enjoys the protection of Section 512(c) of the Digital Millennium Copyright Act, which

21   insulates online services for liability for infringement that occurs “by reason of the storage at the

22   direction of a user of” copyrighted material. 17 U.S.C. § 512(c). Notably, the Section 512(c) safe harbor

23   from copyright liability applies not only to the storage of copyrighted material at a user’s direction, but

24   also to any automatic processes that the service provider puts in place to provide access to that

25   copyrighted material. Because WSI has pointed to such automatic processes as the predicate for

26   infringement, the complaint itself demonstrates that Amazon’s conduct is fully covered by the safe

27   harbor, and WSI’s claims should be dismissed.

28
                                                            1
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
                Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 7 of 22



 1   II.      FACTUAL BACKGROUND
 2            Amazon owns and operates the website Amazon.com, which (among other things) allows third-

 3   party sellers to list products for sale.1 Second Am. and Suppl. Compl. (“SAC”) (Dkt. 106) ¶ 115.2
 4   Among the products that third-party sellers have offered via Amazon.com are Williams-Sonoma branded

 5   products. SAC ¶¶ 31, 36, 115, 120. Although WSI may wish the rule were otherwise, courts have

 6   repeatedly held that resale of genuine products is legal, whether or not it is authorized by the original

 7   manufacturer. See, e.g., Sebastian Int’l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073, 1074 (9th Cir.

 8   1995).

 9            The pages on Amazon.com on which products are listed are called “product detail pages.” SAC

10   ¶ 115. The product information displayed on the relevant product detail pages, including any product

11   images, comes solely from the relevant third-party sellers. Id. ¶ 116. WSI alleges only that Amazon

12   provides “a set of guidelines and limitations” with respect to the content that third-party sellers submit

13   for inclusion on a product detail page; WSI does not allege that Amazon itself drafts the product

14   descriptions or obtains any of the product images in the first instance. Id.

15            No matter how many third-party sellers offer a particular product, there will be only one product

16   detail page for that product. Id. Amazon therefore “uses multiple algorithms” to determine which

17   “seller-contributed content” ultimately appears on the product detail page when multiple sellers submit

18   different content for the same product. Id. ¶ 116-117. Amazon’s algorithms operate automatically,

19   without any human review. Id. ¶ 119 (alleging that Amazon uses “an algorithm instead of a human

20   being”).

21            Accordingly, accepting WSI’s allegations as true, if one of WSI’s copyrighted images appears on

22   Amazon.com, it is because a third party decided to copy and upload that image for display on
23   Amazon.com. Amazon’s role is limited to (1) automatically displaying the photograph selected, copied,

24   and uploaded by the user; and (2) if more than one user submits a photograph, automatically blocking a

25   different photograph submitted by a different user from being displayed. Id. ¶¶ 116-117.

26
     1
       While Amazon itself also sells some products via Amazon.com, only products sold by third-party
27   sellers are at issue in WSI’s copyright claim.
     2
28       For the purposes of this motion only, Amazon accepts WSI’s well-pleaded allegations as true.
                                                            2
                 AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                    POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 8 of 22



 1   III.    ARGUMENT
 2           To survive a motion to dismiss, WSI must allege sufficient facts to “state a claim to relief that is

 3   plausible on its face.” Bell Atlantic Co. v. Twombly, 550 U.S. 544, 570 (2007). While the Court accepts

 4   WSI’s well-pleaded factual allegations as true, it need not accept legal conclusions or “[t]hreadbare

 5   recitals of the elements of a cause of action, supported by mere conclusory statements.” Ashcroft v.

 6   Iqbal, 556 U.S. 662, 678 (2009). Here, WSI has failed to plausibly allege that Amazon is liable for direct

 7   copyright infringement because (1) it has not alleged that Amazon, as opposed to its users, engaged in

 8   volitional conduct that infringed WSI’s copyrights; and (2) even if it had alleged facts constituting direct

 9   infringement, its allegations demonstrate that Amazon is protected by the DMCA safe harbor for material

10   stored at the direction of the user.

11           A.      WSI Has Not Pled Direct Infringement.
12           To state a claim for direct copyright infringement, WSI must plead that Amazon itself, and not its

13   users, is the “direct cause” of any infringement of WSI’s copyrights; it must plead that Amazon engaged
14   in “volitional conduct.” Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666-67 (9th Cir. 2017)

15   (emphasis added). In the copyright context, the term “volition” is not an “element of intent or

16   knowledge, [but rather] a requirement of causation.” Id. While “[t]he volitional conduct requirement is

17   not at issue in most direct-infringements cases [where] the usual point of dispute is whether the

18   defendant’s conduct is infringing . . . it comes right to the fore when a direct-infringement claim is

19   lodged against a defendant who does nothing more than operate an automated, user-controlled system”;

20   “[i]nternet service providers are a prime example.” Am. Broad. Cos., Inc. v. Aereo, Inc., 573 U.S. 431,

21   454 (2014) (Scalia, J., dissenting).3
22           WSI attempts to satisfy the volitional conduct requirement by alleging that Amazon’s algorithms

23   automatically display some—but not all—photographs submitted by Amazon’s users. See, e.g., SAC

24   ¶ 117. But the operation of an algorithm that automatically displays photographs submitted for display

25   by third parties is not volitional conduct as a matter of law.

26
     3
27    As the Ninth Circuit has explained, “although the majority opinion in Aereo does not reference the
     volitional-conduct requirement, Justice Scalia's dissent offers instructive background on the doctrine.”
28   VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723, 732 (9th Cir. 2019).
                                                            3
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
               Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 9 of 22



 1                    1.      Using an algorithm to automatically make photographs submitted by users
                              publicly available is not volitional conduct.
 2

 3             The Ninth Circuit has held that a service provider does not engage in volitional conduct when it

 4   “automatically cop[ies], stor[es], and transmit[s] materials upon instigation by others.” Giganews, Inc.,

 5   847 F.3d at 668 (emphasis added); see also Zillow Grp., 918 F.3d at 732 (to show volitional conduct, a

 6   plaintiff must provide “evidence showing [the alleged infringer] exercised control (other than by general
 7   operation of its website); selected any material for upload, download, transmission, or storage; or
 8   instigated any copying, storage, or distribution of its copyrighted materials.”) (alteration omitted)

 9   (emphasis added); Religious Tech. Ctr. v. Netcom On-Line Comm’n Sers., Inc., 907 F. Supp. 1361, 1368

10   (N.D. Cal. 1995) (no volitional conduct where an online bulletin board “did not take any affirmative

11   action that directly resulted in copying plaintiffs’ works other than by installing and maintaining a system

12   whereby software automatically forwards messages received from subscribers onto the Usenet, and
13   temporarily stores copies on its system”) (emphasis added).

14             Automatic storage and transmission is all that WSI has alleged. WSI alleges that (1) the

15   copyrighted photographs that appear on Amazon.com product detail pages are selected in the first

16   instance by Amazon’s users and uploaded to Amazon’s systems for display by those same users; and (2)

17   Amazon automatically, and without human intervention, displays some of the submitted photographs on

18   product detail pages. See, e.g., SAC ¶¶ 115-116, 119, 121-122. Thus, Amazon’s users—not Amazon—

19   are alleged to have “selected [WSI’s copyrighted] material for upload, download, transmission or
20   storage.” Zillow Grp., 918 F.3d at 732 (emphasis added). And Amazon’s users—not Amazon—are

21   alleged to have “instigated any copying, storage, or distribution of [WSI’s] copyrighted materials.” Id.
22   (emphasis added). All Amazon is alleged to have done was—“through the general operation of its

23   website,” id.—“automatically copy, store, and transmit materials upon instigation by others,” Giganews,

24   Inc., 847 F.3d at 668. Amazon therefore does not infringe through its own volitional conduct, as a matter

25   of law.

26

27

28
                                                            4
                 AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                    POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 10 of 22



 1                  2.      Amazon does not directly infringe WSI’s copyrights in user-submitted
                            photographs merely because different user-submitted photographs were
 2                          automatically blocked.
 3          Although WSI recognizes that the photographs displayed on Amazon.com were copied and

 4   uploaded for display by third-party sellers, WSI claims that Amazon nevertheless should be considered to

 5   have “selected” the displayed photographs because Amazon’s algorithms automatically (and without

 6   human review) display only some of the user-submitted photographs when multiple sellers submit

 7   photographs for the same product. See, e.g. SAC ¶¶ 117, 200. In other words, WSI argues that because

 8   Amazon automatically blocks certain photographs from appearing on its website, it should be deemed to

 9   have engaged in volitional conduct with respect to different photographs, submitted by different users,

10   that were not automatically blocked.
11          That is not the law, for at least two reasons. First, courts have applied the well-established rule

12   that the operation of an algorithm is not volitional conduct even in situations where, as here, the service

13   provider exercises some discretion as to which user-submitted content is ultimately copied or displayed.

14   Second, courts have also held that the screening upon which WSI relies is not infringing volitional

15   conduct even when performed by a defendant’s human employees—let alone an algorithm.
16                          a.      That Amazon, through its algorithms, has some effect on what
                                    photographs users display on product detail pages does not mean that
17                                  Amazon, as opposed to its users, is the one copying and displaying
                                    WSI’s images.
18

19          Courts have recognized that, so long as a third-party selects the content upon which the service

20   provider’s system automatically runs and initiates the processing of that content by that system, the

21   service provider has not engaged in volitional conduct even if the service provider’s technology plays
22   some role in determining which content selected by others is ultimately copied or displayed.

23          Indeed, the Ninth Circuit recently rejected exactly the argument that WSI makes here in its

24   opinion in Zillow Grp., 918 F.3d at 731. In that case, Zillow, a real estate site, automatically displayed

25   photographs submitted by third parties. Like Amazon, when multiple third parties submitted the same

26   image, Zillow used automatic “trumping rules” to determine which of the images would appear on

27   Zillow’s website (in Zillow’s case, the trumping rules were designed to prioritize the photographs in

28
                                                           5
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 11 of 22



 1   which Zillow likely had the greatest display rights). See id. at 733. The plaintiff argued that Zillow

 2   therefore infringed through its own volitional conduct because “Zillow did not simply accept, post, and

 3   display all content including photos received from [the third parties]” but rather “designed its system
 4   including its ‘trumping rules’ to classify and prioritize that content and elected to display, post-sale, the

 5   copy of the photo for which it purported to have the greatest rights.” Opening Br. of Plaintiff-

 6   Appellee/Cross-Appellant, VHT, Inc. v. Zillow Grp., Nos. 17-35587, 17-35588, 2017 WL 6371641, at

 7   *51-52 (9th Cir, Dec. 11, 2017) (emphasis added); see also Reply Br. of Plaintiff-Appellee/Cross-

 8   Appellant, VHT, Inc. v. Zillow Grp., No. 17-35587, 17-35588, 2018 WL 1378430, at *30 (9th Cir. Mar.

 9   16, 2018) (arguing that Zillow engaged in volitional conduct because it “designed and implemented a

10   system that allows Zillow to select which copy of the same photograph it receives from multiple sources

11   to display post-sale”). But the Ninth Circuit held that Zillow’s automatic display of the photographs at

12   issue was not volitional conduct, reasoning that the only control that Zillow exercised over the
13   photographs ultimately displayed was by “general operation of its website.” Zillow Grp., 918 F.3d at 732

14   (alteration omitted).

15          The same is true of Amazon, according to the allegations of the Second Amended Complaint:

16   Amazon, like Zillow, allows users to submit photographs for display on its website. See SAC ¶ 116.

17   Amazon, like Zillow, uses an automatic process when multiple third parties submit photographs that

18   displays certain of the submitted photographs and not others. Id. ¶¶ 116-117. And Amazon, like Zillow,

19   achieves this automatic display through the “general operation of its website,” Zillow Grp., 918 F.3d at

20   734, not through human review. SAC ¶¶ 116-117. Accordingly, Amazon, like Zillow, has not engaged

21   in volitional conduct.

22          Zillow is not an outlier. In a pair of cases about TV recording services, the Ninth and Second

23   Circuits rejected the argument that the service—rather than the user—directly infringed television

24   networks’ copyrights merely because the service exercised some discretion over what content its users

25   could choose to copy. See Fox Broad. Co. v. Dish Network L.L.C., 747 F.3d 1060 (9th Cir. 2014);

26   Cartoon Network LP v. CSC Holdings, Inc. (“Cablevision”), 536 F.3d 121 (2d Cir. 2008). In the Second

27   Circuit case, the service had “unfettered discretion” over what channels would be recordable,

28
                                                            6
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 12 of 22



 1   Cablevision, 536 F.3d at 126; in the Ninth Circuit case, the service not only dictated the channels that

 2   could be recorded (the four major broadcast networks), but also set the time that the recording would

 3   occur (primetime), prevented the user from halting a recording that was already in progress, and had

 4   complete control over how long recordings were saved (eight days). Dish Network L.L.C., 747 F.3d at

 5   1064. In both cases, however, the court found that it was the user, and not the service, that made the

 6   relevant copies because, as the Ninth Circuit explained, “operating a system used to make copies at the

 7   user’s command does not mean that the system operator, rather than the user, caused copies to be made.”

 8   Id. at 1067.

 9           But that is all that WSI has alleged here: that Amazon “operate[s] a system” i.e., its website and

10   algorithms, that was “used to make copies [and display photographs] at a user’s command.” Id.; see

11   SAC ¶¶ 116-117. As in Dish and Cablevision, it does not matter that Amazon (through its algorithms)

12   can be said to have exercised some discretion as to which photographs copied and displayed at a user’s

13   command ultimately made it on to Amazon’s website.

14           Amazon is like the services in Dish and Cablevision in another relevant respect: It does not

15   select, in the first instance, the copyrighted content that is eligible for inclusion within its service. SAC

16   ¶ 116. Both the Second Circuit in Cablevision and the district court in Dish emphasized that while the

17   service provider selected the channels eligible for recording, it did not select the copyrighted
18   programming that would be broadcast on those channels, the network did. Cablevision, 536 F.3d at 132;

19   Fox Broad. Co. v. Dish Network, L.C.C., 905 F. Supp. 2d 1088, 1101 (C.D. Cal. 2012). Thus, in the

20   words of the Dish district court, Dish could decide to “allow or disallow” a user’s recording, but Dish

21   ultimately “cannot control which programs will be broadcast.” Dish Network, L.C.C., 905 Supp. 2d at

22   1101.

23           The same is true of Amazon: Amazon’s algorithms may “allow or disallow” the display of a

24   particular photograph submitted by a user for inclusion on a product detail page, but it cannot control

25   which photographs users will submit. Amazon, like Dish, therefore does not engage in volitional
26   conduct.

27           In arguing otherwise at the motion-to-amend stage, WSI pointed to the court’s statement in Zillow

28
                                                            7
                AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                   POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 13 of 22



 1   that Zillow did act volitionally with respect to a different part of its website (called Digs) than the one

 2   discussed above when Zillow’s human moderators selected certain photographs that had been uploaded
 3   by users to be made searchable and publicly viewable. Williams-Sonoma, Inc.’s Reply in Supp. Mot. for

 4   Leave To File Second Suppl. Compl. (“Mot. to Suppl. Reply”) (Dkt. 99) at 11. But (1) Zillow’s

 5   moderators were human, and not automated; and (2) the decision to make certain material publicly

 6   displayable and searchable on Digs was instigated by Zillow—not Zillow’s users. See Zillow Grp., 918
 7   F.3d at 737. In any event, the court’s statement was dicta, since the district court had found that Zillow

 8   had engaged in volitional conduct, and Zillow had not appealed that ruling.

 9          Here, it is not Amazon, but rather Amazon’s users who instigate the display of photographs on
10   product detail pages: WSI alleges that users select and upload photographs for that purpose. See, e.g.,

11   SAC ¶¶ 6 (alleging that sellers of a product “submit proposed photographic content” for inclusion on a

12   product detail page), 116-17 (alleging that the “content submitted by the sellers goes into a large

13   database” and that “Amazon uses multiple algorithms to” determine which seller-submitted content is

14   displayed). Amazon is therefore in the same position as Dish, not Zillow: Regardless of the role of

15   Amazon’s software in “allow[ing] or disallow[ing]” certain photographs submitted by its users, Amazon

16   (allegedly) copies and displays WSI’s copyrighted photographs “only if the user makes the initial
17   decision to” upload the photographs for inclusion on product detail pages in the first instance. Dish

18   Network LLC, 905 F. Supp. 2d at 1101; see also Dish Network L.L.C., 747 F.3d at 1067-68 (Dish not

19   directly liable, despite Dish’s significant control over what content was eligible for recording, because

20   “Dish’s program creates the copy only in response to the user’s command”).

21                          b.      Performing a gatekeeping function like the one WSI alleges here is not
                                    volitional conduct.
22

23          Courts have consistently recognized that a service provider’s non-volitional copying or display of

24   copyrighted material does not become volitional merely because of actions that the service provider took

25   to block the copying or display of entirely different content.

26          As noted above, in Zillow—much like here—Zillow’s systems automatically displayed on its

27   listing platform certain third-party submitted photographs and not others if multiple copies of the same

28
                                                            8
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 14 of 22



 1   photograph were submitted. See Zillow Grp., 918 F.3d at 734; see also Dish Network L.C.C., 905 F.

 2   Supp. 2d at 1101 (Dish did not act volitionally even though it had complete control over how long a copy

 3   of recorded programming would be available for viewing because “it is not clear that . . . this control,

 4   being exercised after the creation of the copies, is relevant to whether Dish causes the copies to be made
 5   in the first place.”) (emphasis in original).

 6           Indeed, courts have held that blocking the copy or display of different content does not render a

 7   service provider’s conduct volitional as to the content ultimately displayed even when the other content
 8   is blocked based on human review. For example, in CoStar Grp., Inc. v. LoopNet, Inc., the Fourth
 9   Circuit held that a real estate listing site was not directly liable when its subscribers posted infringing

10   photographs even though the photographs were (a) reviewed by one of the site’s employees prior to its

11   becoming public to block photographs that were obviously copyrighted or that did not depict commercial

12   real estate and (b) made public only if the employee affirmatively clicked an “accept” button. 373 F.3d

13   544, 555–56 (4th Cir. 2004). As the court explained, this screening process did not amount to direct

14   infringement with respect to the photographs that did ultimately appear on LoopNet’s website because

15   the service provider did not “attempt to search out or select photographs for duplication; it merely

16   prevent[ed] users from duplicating certain photographs.” Id. at 556.

17           The same is true of Amazon—WSI does not allege that Amazon searches out or selects the

18   photographs that are ultimately displayed on product detail pages, but rather that it prevents users from
19   displaying certain, different photographs. SAC ¶ 116-117. Amazon’s alleged actions therefore are not

20   volitional conduct.

21                   3.      Courts have repeatedly rejected claims that automated conduct is volitional
                             merely because similar conduct would be volitional conduct if engaged in by
22                           human beings.
23           WSI tries to save its claims by alleging that “[i]f an Amazon employee were composing these

24   product detail pages from the submissions by third-party sellers, there is no doubt that Amazon would be

25   liable for direct copyright infringement when that employee copied and displayed photographs in this

26   unauthorized fashion” and that “Amazon cannot avoid liability by delegating the task to an algorithm

27   instead of a human being.” SAC ¶ 119. But courts have repeatedly drawn exactly the distinction

28
                                                             9
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 15 of 22



 1   between human choices and automated processes that WSI asks this Court to ignore.

 2          In Cablevision, for example, the district court had analogized Cablevision to a copy shop that

 3   makes course packs for college professors, in which the copy shop employees themselves (volitionally)

 4   copied the course materials. The district court reasoned that, since the copy shop would be directly liable

 5   for copyright infringement when its human employees constructed the course packs, so too must

 6   Cablevision be directly liable when its automated systems provided the content that was copied. See

 7   Twentieth Century Fox Film Corp. v. Cablevision Sys. Corp., 478 F. Supp. 2d 607, 620 (S.D.N.Y. 2007).

 8   In explaining why that analogy did not apply to Cablevision’s fully automated system, the Second Circuit

 9   explained that “[i]n determining who actually ‘makes’ a copy, a significant difference exists between

10   making a request to a human employee, who then volitionally operates the copying system to make the

11   copy, and issuing a command directly to a system, which automatically obeys commands and engages in

12   no volitional conduct.” Cablevision, 536 F.3d at 131. In other words, a service provider can “avoid
13   liability”—at least for direct copyright infringement—by “delegating [a] task to an algorithm instead of a
14   human being.” SAC ¶ 119.4

15          Other courts agree. See, e.g., Dish Network, L.C.C., 905 F. Supp. 2d at 1100–02 (quoting

16   Cablevision for the same proposition); Disney Enters., Inc. v. Hotfile Corp., 798 F. Supp. 2d 1303, 1309

17   (S.D. Fla. 2011) (“Finally, the plaintiffs contend that they have alleged a volitional act because they have

18   alleged that hotfile.com makes additional copies once the copyrighted material is uploaded to the server.

19   This argument too fails, for courts have repeatedly held that the automatic conduct of software, unaided

20   by human intervention, is not ‘volitional.’”); see also Gardner v. CafePress Inc., No. 3:13-CV-1108-

21   GPC-JLB, 2014 WL 6890934, at *5 (S.D. Cal. Dec. 4, 2014) (finding that CafePress engaged in

22   volitional conduct because “CafePress does not contend that its production facility and shipping process
23   are completely automated and thus devoid of human employees engaging in volitional conduct.”)

24   (emphasis added). That distinction makes sense, because a company’s human employees exercise

25   judgment in a way an automated system cannot.

26

27
     4
      As discussed in Section infra, the outcome may different in a case about secondary (rather than direct)
28   copyright liability, but WSI chose not to bring a secondary liability claim.
                                                          10
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 16 of 22



 1           Accordingly, that the display of WSI’s copyrighted photographs occurs as the result of a purely

 2   automated process is fatal to WSI’s copyright claim.

 3                   4.      WSI’s arguments would eviscerate the distinction between direct and
                             secondary copyright liability.
 4

 5           The fundamental flaw behind WSI’s arguments is that a service provider is liable for infringing

 6   conduct of its users (if at all) only under a secondary liability theory, not under the direct liability theory
 7   that WSI advances here. Cablevision, 536 F.3d at 133-134; Netcom, 907 F. Supp. at 1369–70. The

 8   distinction between direct and secondary liability claims matters. The different liability theories have

 9   different requirements and different methods of proof. But this distinction “would collapse if there were

10   not a clear rule for determining whether the defendant committed the infringing act.” Am. Broad. Cos.,
11   573 U.S. at 455 (Scalia, J., dissenting) (emphasis added). “The volitional-conduct requirement supplies

12   that rule; its purpose is not to excuse defendants from accountability, but to channel the claims against

13   them into the correct analytical track.” Id.

14           WSI therefore misses the mark when it argues that enforcing the volitional conduct requirement

15   here would “upend hundreds of years of common law development that places responsibility for

16   unlawful activity, at a minimum, with those who have direct control of it.” SAC ¶ 119 (emphasis
17   added). To the contrary, it is WSI that seeks to upset the settled rule, obliterating the distinction between

18   direct and indirect infringement. As the Cablevision court explained, a plaintiff can “impose liability on a

19   party in a ‘position to control’ the infringing uses of another, but as a contributory [i.e., secondary], not
20   direct, infringer.” Cablevision, 536 F.3d at 133 (emphasis added). If WSI wanted to hold Amazon
21   liable for its users’ infringement on the grounds that Amazon had “direct control” of that infringement, it

22   should have pled a secondary infringement claim. It chose not to—likely because it could not plausibly

23   allege the required elements. See Giganews, 847 F.3d at 670 (“[O]ne contributorily infringes when he

24   (1) has knowledge of another’s infringement and (2) either (a) materially contributes to or (b) induces

25   that infringement.”) (quotations omitted); id. at 674 (“To prevail on a claim for vicarious infringement, a

26   plaintiff must prove the defendant has (1) the right and ability to supervise the infringing conduct and (2)

27   a direct financial interest in the infringing activity.”) (quotations omitted). Id. at 673

28
                                                             11
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 17 of 22



 1          That WSI chose not to plead secondary copyright infringement, however, does not allow it to

 2   ignore the requirements for pleading direct copyright infringement—including the volitional conduct

 3   requirement. Because WSI has not pled volitional conduct, its copyright claim fails as a matter of law.

 4          B.       Amazon’s Alleged Conduct Falls Within the DMCA Safe Harbor for Material
                     Stored at the Direction of Users.
 5

 6          Even if WSI had adequately alleged direct infringement, its claims would fail because its

 7   allegations demonstrate that Amazon falls within the protection of the DMCA safe harbor for content

 8   stored at the direction of the user. The applicability of the DMCA safe harbor is an independent basis for

 9   dismissal of WSI’s copyright claim. See Long v. Dorset, 369 F. Supp. 3d 939, 947 (N.D. Cal. 2019)

10   (dismissing plaintiff’s claims because the DMCA safe harbors applied).

11          Section 512 of the DMCA is intended to “strike[] a balance between the interests of copyright

12   holders in benefiting from their labor; entrepreneurs in having the latitude to invent new technologies

13   without fear of being held liable if their innovations are used by others in unintended infringing ways;

14   and those of the public in having access to both.” Mavrix Photographs, LLC v. Livejournal, Inc., 873

15   F.3d 1045, 1051 (9th Cir. 2017) (internal quotations and alterations omitted). It strikes this balance by

16   “requiring service providers to take down infringing materials when copyright holders notify them of the

17   infringement and by limiting service providers’ liability for unintentional infringement through several

18   safe harbors.” Id. at 1051-52. If one of the safe harbors applies, the service provider is insulated from

19   liability for damages and most types of injunctive relief. The relevant safe harbor here is the one

20   provided under Section 512(c) of the DMCA, which dictates that a service provider (like Amazon) “shall

21   not be liable for . . . infringement of copyright by reason of the storage at the direction of a user of
22   material that resides on a system or network controlled or operated by or for the service provider,” so

23   long as certain conditions not at issue here are met. 17 U.S.C. § 512(c) (emphasis added).

24          The Section 512(c) safe harbor is not limited to the actual storage of the relevant infringing

25   material, but extends to automatic processes that a service provider uses to enhance other users’ access to

26   that material. See, e.g., Mavrix Photographs, 873 F.3d at 1056, 1056 n.2 (safe harbor applies “if the

27   service provider carried out activities that were ‘narrowly directed’ towards enhancing the accessibility

28
                                                           12
                 AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                    POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
             Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 18 of 22



 1   of the posts,” including “software processes that automatically occur when a user uploads materials” to

 2   the service provider’s website); see also Viacom Int’l, Inc. v. YouTube, Inc., 676 F.3d 19, 39 (2d Cir.

 3   2012) (“YouTube I”) (“The relevant case law makes clear that the § 512(c) safe harbor extends to

 4   software functions performed for the purpose of facilitating access to user-stored material.”) (quotation

 5   omitted). WSI has alleged exactly that: WSI alleges only that Amazon’s software automatically

 6   provides public access to certain copyrighted photographs submitted by third-party sellers for that

 7   purposes. SAC ¶¶ 116-117.

 8          WSI argues that the display of its copyrighted photographs on product detail pages does not

 9   qualify as “storage at the direction of a user”—and that Section 512(c) therefore does not apply—because

10   Amazon’s software also automatically blocks certain other photographs, submitted by different users,

11   from appearing on Amazon’s website. See, e.g., SAC ¶ 6 (“when multiple images exist for a product,

12   Amazon, by and through its algorithms, selects which product image, among other elements, is most

13   likely to make the sale and displays that image on the public listing page for the product”); id. ¶ 7

14   (“Amazon’s algorithms have repeatedly selected WSI’s copyrighted images to copy and display on

15   Amazon’s product listings.”). WSI claims that such blocking, if performed by a human agent, would not

16   be at the direction of the user, and, thus, the blocking also cannot be at the direction of the user if

17   performed automatically. SAC ¶ 119.

18          The case law says otherwise—including the main case on which WSI relies, Mavrix Photographs,

19   LLC v. Livejournal, Inc. The question in Mavrix was whether the district court had properly granted

20   LiveJournal summary judgment despite the fact that LiveJournal used human moderators to screen and

21   publicly post content. In reversing, the Ninth Circuit held that the factfinder would have to consider two

22   questions: (1) whether the human moderators were LiveJournal’s agents; and (2) if so, whether the

23   infringing photographs were stored at the direction of the user, in light of the human moderators’ role.

24   Mavrix Photographs, LLC, 873 F.3d at 1057.

25          The Ninth Circuit’s guidance as to the second question—whether content was stored at the

26   direction of the user if screened by human moderators—precludes WSI’s claim here as a matter of law.

27   The Ninth Circuit noted that “automatic processes,” including “software processes that automatically

28
                                                            13
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 19 of 22



 1   occur when a user uploads materials,” had previously been “approved as accessibility-enhancing such

 2   that any infringements were still by reason of storage at the direction of the user.” Mavrix, 873 F.3d at

 3   1056 n.12 (emphasis added) (quotation marks omitted). The question, then, was “whether the

 4   moderators’ acts were merely accessibility-enhancing activities or whether instead their extensive,

 5   manual, and substantive activities went beyond the automatic and limited manual activities we have

 6   approved as accessibility-enhancing.” Id. at 1056. In other words, under the Ninth Circuit’s ruling in

 7   Mavrix, “extensive, manual, and substantive activities” can, under certain circumstances, fall outside the
 8   safe harbor. Id. (emphasis added). But “automatic and limited manual activities are fully covered.” Id.
 9   (emphasis added); see also BWP Media USA, Inc. v. Clarity Digital Grp., LLC, 820 F.3d 1175, 1181

10   (10th Cir. 2016) (“[I]f the infringing content has merely gone through a screening or automated process,
11   the ISP will generally benefit from the safe harbor’s protection.”) (emphasis added).

12          WSI attempts to limit Mavrix’s clear holding that automatic process fall within the safe harbor to

13   processes that “reformat[] posts or perform[] some technological change.” Mot. to Suppl. Reply at 10.

14   While Mavrix gave those actions as examples of accessibility-enhancing, however, its holding is not so
15   constrained. In defining what constitutes “accessibility-enhancing activities,” the Ninth Circuit relied

16   explicitly on the Second Circuit’s and District Court's opinions in Viacom Int’l Inc. v. YouTube, both of

17   which approved as “accessibility-enhancing” activities that went far beyond the mere reformatting of

18   user posts.

19          Specifically, in Viacom Int’l, Inc. v. YouTube, Inc., the Second Circuit held that YouTube’s

20   “related videos” function was covered by the safe harbor for storage of copyrighted material at the

21   direction of the user. The “related videos” function is a feature “by which a YouTube computer
22   algorithm identifies and displays ‘thumbnails’ of clips that are ‘related’ to the video selected by the
23   user.” YouTube I, 676 F.3d at 39-40 (emphasis added). The Second Circuit reasoned that the “related

24   videos function” was covered by the DMCA safe harbor because it was (a) “fully automated and operates

25   solely in response to user input without the active involvement of YouTube employees” and (b) “serve[d]

26   to help YouTube users locate and gain access to material stored at the direction of other users.” Id. at 40.

27          It also held, however, that a different service that YouTube offered whereby YouTube manually
28
                                                          14
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 20 of 22



 1   selected certain videos to be “syndicated” to other companies may not have been covered by the DMCA,

 2   and remanded for further fact-finding. Viacom, 676 F.3d at 40. On remand, the district court found that

 3   none of the works in suit were actually subject to manual review and that the safe harbor therefore

 4   applied. Viacom Int’l, Inc. v. YouTube, Inc (“YouTube II”), 940 F. Supp. 2d 110, 122-23 (S.D.N.Y.

 5   2013). It did not matter, the district court reasoned, that YouTube entered into the syndication

 6   arrangements at issue “for its own business purposes, and not at the direction of users.” Id. What

 7   mattered was that YouTube’s actions constituted “steps by a service provider taken to make user-stored

 8   videos more readily accessible (without manual intervention) from its system to those using
 9   contemporary hardware.” Id. (emphasis added).

10          WSI distinguishes YouTube because “the defendant [in YouTube] recommended preexisting user-

11   uploaded content,” rather than “decid[ing] which content would be uploaded.” Mot. to Suppl. Reply at
12   10. That is a distinction without a difference: In both YouTube and here, the user decided to upload
13   copyrighted content for display on the service provider’s website, and that content was, in fact, displayed

14   based on the operation of “fully automated” processes that “operate[] solely in response to user input

15   without the active involvement of [the service provider’s] employees.” YouTube I, 676 F.3d at 40; see

16   also, e.g., Distribuidora De Discos Karen C. Por A. v. Guerra Seijas, No. 13CIV. 5200 NRB, 2015 WL

17   4496066, at *8 (S.D.N.Y. Mar. 26, 2015) (denying motion to dismiss on grounds that iTunes fell within

18   the safe harbor because it was “possible that Apple routinely takes some initiative in deciding which

19   songs appear on iTunes and how those songs appear,” while noting that even functions like preventing

20   Apple users from purchasing certain songs a la carte “would not negate the ‘storage at the direction of

21   users’ element if Apple performs these functions in a systematic, automated way,” but rather would
22   remove safe harbor protection only if “Apple routinely performs material, discretionary, manual
23   functions on incoming songs”) (emphasis added).

24          Because WSI alleges only that Amazon’s “algorithms” automatically make certain copyrighted

25   photographs accessible publicly, its copyright claim falls within the DMCA safe harbor and should be

26   dismissed.

27

28
                                                          15
               AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                  POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 21 of 22



 1   IV.    CONCLUSION
 2          For the foregoing reasons, Amazon respectfully requests that the Court dismiss WSI’s copyright

 3   claim, without leave to amend.

 4    Dated: May 20, 2020                            DURIE TANGRI LLP

 5
                                               By:
 6                                                                DARALYN J. DURIE
                                                                   MARK A. LEMLEY
 7                                                                 JOSEPH C. GRATZ
                                                                 ALLYSON R. BENNETT
 8                                                          MATTHAEUS MARTINO-WEINHARDT
                                                                    PETER S. HORN
 9
                                                     Attorneys for Defendant
10                                                   AMAZON.COM, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       16
              AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                 POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
            Case 3:18-cv-07548-AGT Document 110 Filed 05/20/20 Page 22 of 22



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on May 20, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4

 5                                                               DARALYN J. DURIE
                                                                  MARK A. LEMLEY
 6                                                                JOSEPH C. GRATZ
                                                                ALLYSON R. BENNETT
 7
                                                           MATTHAEUS MARTINO-WEINHARDT
 8                                                                 PETER S. HORN

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         17
              AMAZON.COM, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM OF
                 POINTS AND AUTHORITIES IN SUPPORT THEREOF / CASE NO. 3:18-CV-07548-AGT
